WEBB, Judge.
The admission of the testimony by Mr. Ward as to what Howard Williams told him in regard to Ricky Knight’s participation in the alleged crimes was hearsay testimony. The probative force of this evidence depended upon the credibility of Howard Williams and not Mr. Ward. See 1 Stansbury’s N.C. Evidence § 138 (Brandis rev. 1973) for the definition of hearsay testimony. It was error to allow this testimony.
The question presented by this appeal is whether the erroneous admission of hearsay testimony was prejudicial error. The question of whether error in the admission of testimony is prejudicial has been passed upon in this state in several cases. See State v. Squire, 292 N.C. 494, 234 S.E. 2d 563 (1977); State v. McCotter, 288 N.C. 227, 217 S.E. 2d 525 (1975); State v. Hudson, 281 N.C. 100, 187 S.E. 2d 756 (1972); State v. Watson, 281 N.C. 221, 188 S.E. 2d 289 (1972). If error in admitting evidence is harmless beyond a reasonable doubt, it is not prejudicial error. In determining whether error is harmless beyond a reasonable doubt, we believe the rule is that if there is a reasonable possibility that the evidence complained of might have contributed to the conviction, it is not harmless beyond a reasonable doubt. In this *515case the evidence against the defendant consisted principally of a confession which he denied and the testimony of Mr. Ward as to the efforts of the defendant and Howard Williams to retrieve the guns. When the testimony of Mr. Ward as to the statement of Mr. Williams implicating the defendant is considered in conjunction with the other evidence, we cannot say there is not a reasonable possibility this testimony did not contribute to the conviction.
New trial.
Judges Hedrick and Arnold concur.